Exhibit 4.1 8¼% Senior Notes due 2015 SIXTH SUPPLEMENTAL INDENTURE Dated as of July 10, 2008 AMONG QUICKSILVER RESOURCES INC., THE SUBSIDIARY GUARANTORS PARTIES HERETO AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as TRUSTEE TO INDENTURE Dated as of December 22, 2005 AMONG QUICKSILVER RESOURCES, INC. AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as TRUSTEE This SIXTH SUPPLEMENTAL INDENTURE, dated as of July 10, 2008 (this “Supplemental Indenture”), is made by and among QUICKSILVER RESOURCES INC., a Delaware corporation (the “Company”), the Subsidiary Guarantors (as defined in the Indenture referred to herein) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly named The Bank of New York Trust Company, N.A.), a national banking association duly organized and existing under the laws of the United States of America (as successor in interest to JPMorgan Chase Bank, National Association (the “Initial Trustee”)), as trustee (the“Trustee”). W I T N E
